 
 
I 
111th CONGRESS
2d Session
H. R. 6086 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Mr. Towns introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Securities Exchange Act of 1934, the Investment Company Act of 1940, and the Investment Advisers Act of 1940 to provide for certain disclosures under section 552 of title 5, United States Code, (commonly referred to as the Freedom of Information Act), and for other purposes. 
 
 
1.Application of the Freedom of Information Act to certain statutes 
(a)Amendments to the Securities and Exchange ActSection 24 of the Securities Exchange Act of 1934 (15 U.S.C. 78x), as amended by section 929I(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203), is amended by striking subsection (e) and inserting the following: 
 
(e)Freedom of Information ActFor purposes of section 552(b)(8) of title 5, United States Code, (commonly referred to as the Freedom of Information Act)— 
(1)the Commission is an agency responsible for the regulation or supervision of financial institutions; and 
(2)any entity for which the Commission is responsible for regulating, supervising, or examining under this title is a financial institution.. 
(b)Amendments to the Investment Company ActSection 31 of the Investment Company Act of 1940 (15 U.S.C. 80a–30), as amended by section 929I(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203), is amended— 
(1)by striking subsection (c); and 
(2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. 
(c)Amendments to the Investment Advisers ActSection 210 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–10), as amended by section 929I(c) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203), is amended by striking subsection (d). 
 
